UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

OBAYDULLAH,
Petitioner,
Civil Case No. 08-01173 (RJL)

FILED

JAN 30 2013

C|erk, U.S. Dist_rict_& Bankruptcy
MEM()RAN])UM ()R])ER Courts for the Destnct ot Cu|umbla
(Januaryz:@zoiz) [# 1381

V.

BARACK H. OBAMA, et al.,

S§&é/S\J\¢I§J

Resp0ndents.

On February 8, 2012, petitioner Obaydulluh filed a motion for relief from this
Court’s March 24, 2011 order denying his motion for reconsideration. Pet’r’s Mot. for
Relief Pursuant to R. 60(b)(2) ("Pet’r’s Mot.") [Dkt. # 138] at l. Under Federal Rule of
Civil Procedure 60(b)(2), a court may award a party relief from a final judgment or order
in light of "newly discovered evidence that, with reasonable diligence, could not have
been discovered in time to move for a new trial under Rule 59(b) . . . ."' To receive relief
from an order under Rule 60(b)(2), the petitioner must demonstrate that "(1) the newly
discovered evidence is of facts that existed at the time of the trial or merits proceeding;
(2) the party seeking relief was ‘ justifiably ignorant of the evidence despite due
diligence’; (3) the evidence is admissible and is ‘of such importance that it probably
would have changed the outcome’; and (4) the evidence is not merely cumulative or

impeaching." Almerfedi v. Obama, No. l:O5CVl645 (PLF), 2012 WL 55()8383, at *2

l Rule 59(b) permits a party to file a motion for a new trial no later than 28 days after the
entry of judgment Fed R. Civ. P. 59(b).

(D.D.C. Oct. 26, 20l2) (quoting Duc/cworth v. Um'ted States, 808 F. Supp. 2d 210, 216
(D.D.C. 2011)).

In his motion, petitioner states that his military defense counsel recently learned
from unnamed witnesses that the dried blood in petitioner’s car-originally attributed to
transporting wounded al Qaeda members after a bomb explosion-was instead the
product of his wife’s childbirth several days prior to petitioner’s detention. Pet’r’s Mot.
at 4-5. Also, petitioner cites a second-hand report indicating that an unidentified witness
previously misrepresented having "seen" petitioner transporting the wounded al Qaeda
members; instead, the witness may have inferred that petitioner transported these
members after seeing the blood in petitioner’s car. Id. at 6-7 (citing Decl. of Richard
Pandis 11 14). Petitioner also cites other unidentified witness reports alleging, inter alz`a,
that petitioner was forced to attend Taliban training; that a Soviet commander left mines
on petitioner’s property; that petitioner’s house was further from the mines than
originally reported; and that two unidentified men from petitioner’s village had sold false
information to Americans. Pet’r’s Mot. at 6-8.

Unfortunately, for petitioner, his motion does not present this Court with "newly
discovered evidence" warranting relief under Rule 60(b)(2). Much of this evidence is not
new at all-simply a rehash of evidence that 1 already considered and dismissed when
denying his petition. See, e.g., Mem. Order, Oct. 19, 2010, at 9-10 [DlId. at 9-l0. His car contained pro-Taliban propaganda. Ia'.
at 12. And he had a long-standing personal and business relationship with at least one al
Qaeda operative. Id. at l3; see generally Bostan v. Obama, 821 F. Supp. 2d 80 (D.D.C.
2011). Most importantly, petitioner has repeatedly changed his story about the origin of
the mines, the nature of the notebook, and the relationship to the al Qaeda operative.
Mem. C)rder. at 10-13. Taken together, this evidence clearly supports detention-and
unnamed witness reports discussing other evidence that is now many years old does not
overcome it. Put simply, petitioner cannot make a silk purse out of a sow’s earl

For all of the foregoing reasons, it is hereby

ORDERED that Petitioner’s Motion for Relief Pursuant to Rule 60(b)(2) [# 138]
is DENIED.

SO ORDERED.

, 4
/ 7 y
v g 

RICHARD @;zEoN
United States District Judge